Citation Nr: 0430402	
Decision Date: 11/16/04    Archive Date: 11/29/04

DOCKET NO.  03-12 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
hypertension.

2.  Entitlement to an effective date earlier than October 1, 
2002, for the grant of service connection for coronary artery 
disease.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. N. Bland, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1958 to 
October 1978.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which continued a 
noncompensable evaluation for hypertension and granted 
service connection for coronary artery disease with a 10 
percent evaluation, effective October 3, 2002.  

The veteran has appealed the noncompensable evaluation for 
hypertension, as well as the effective date for the grant of 
service connection for coronary heart disease.  In a May 2004 
statement of the case, the RO amended the effective date to 
October 1, 2002.  


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the veteran's appeal have been obtained by the 
RO.  

2.  The veteran's hypertension is characterized by diastolic 
pressure predominantly 100 or more, and requires continuous 
medication for control.

3.  The claim for service connection for a heart disability 
was received on October 1, 2002.


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent evaluation for hypertension 
have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321, 4.104, Diagnostic Code 7101 (2004).  

2.  The criteria for the assignment of an effective date 
earlier than October 1, 2002, for the grant of service 
connection for coronary artery disease have not been met.  38 
U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Matters:  Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), as 
amended, redefined VA's duty to assist a veteran in the 
development of a claim. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5106, 5103A, 5107, 5126 (West 2002 & Supp. 2004).

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claim.  The veteran's service 
medical records are associated with the claims folder.  The 
veteran has submitted treatment records, and there are no 
outstanding records that could be relevant to appeal for an 
increased rating and earlier effective date.  The veteran was 
afforded VA examination in November 2002.  

The VCAA requires VA to notify claimants of the evidence 
needed to substantiate their claims, of what evidence they 
are responsible for obtaining, and of what evidence VA will 
undertake to obtain.  38 U.S.C.A. § 5103(a); See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

In a letter dated in October 2002, the RO notified the 
veteran of the evidence needed to substantiate his claim for 
an increased rating for hypertension and service connection 
for a heart disability, and offered to assist him in 
obtaining any relevant evidence.  The letter gave notice of 
what evidence the veteran needed to submit and what the VA 
would try to obtain.  The letter did not notify the veteran 
of the evidence needed to substantiate entitlement to an 
earlier effective date for service connection.  However, the 
effective date issue is a "down stream" issue from that of 
entitlement to service connection.  Grantham v. Brown, 114 F 
.3d 1156 (1997).  VA's General Counsel has held that VA is 
not required to provide § 5103(a) notice with regard to " 
down stream issues."  VAOPGCPREC 8-2003 (Dec. 22, 2003); 69 
Fed. Reg. 25,179 (2004); cf. Huston v. Principi, 17 Vet. App. 
195, 202 (2003).  The Board is bound by the General Counsel's 
holding.  38 U.S.C.A. § 7104(c) (West 2002).

The United States Court of Appeals for Veterans Claims 
(Court) has recently elaborated on the notice requirements by 
holding that the notice must be provided prior to the initial 
RO denial, and it must tell the claimant to submit relevant 
evidence in the claimant's possession.  Pelegrini v. 
Principi, 18 Vet. App. 112, 119-21 (2004); see 38 C.F.R. 
§ 3.159(b) (2004).  

The October 2002 letter was provided prior to the initial 
adjudication of the veteran's claims.  The letter also 
invited him to submit relevant evidence.  

Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 

Legal Analysis

I.  Entitlement to a compensable evaluation for hypertension

Pertinent Criteria

Disability evaluations are determined by applying a schedule 
of ratings (rating schedule) which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

The veteran is rated under 38 C.F.R. § 4.104, Diagnostic Code 
7101, for hypertensive vascular disease (hypertension and 
isolated systolic hypertension).  Under DC 7101, a 10 percent 
rating is warranted for diastolic pressure predominantly 100 
or more, or; systolic pressure predominantly 160 or more, or; 
minimum evaluation for an individual with a history of 
diastolic pressure predominantly 100 or more who requires 
continuous medication for control.  A 20 percent rating is 
warranted for diastolic pressure predominantly 110 or more, 
or; systolic pressure predominantly 200 or more.  A 40 
percent rating is warranted for diastolic pressure 
predominantly 120 or more.  A 60 percent rating is warranted 
for diastolic pressure predominantly 130 or more.

Analysis

The veteran was afforded a VA examination in November 2002.  
The examiner reported that the veteran's blood pressure was 
120/100 mmHg, 110/90 mmHg, and 120/90 mmHg.  She also noted 
that the veteran was first diagnosed with hypertension in 
1978 and has been on medications since approximately 1981.  
He takes Lopressor and Lisinopril to control his 
hypertension.

In the private medical records submitted by the veteran, his 
blood pressure appears to be controlled under his 
medications.  In a January 2000 record from Cardiac 
Consultants Chartered, however, the veteran's diastolic blood 
pressure read 140/102 with no medications.

The veteran has been on medications to control his 
hypertension since approximately 1981, and when he is not on 
medication, his diastolic pressure is predominantly 100 or 
more. Applying the benefit of the doubt doctrine, the Board 
finds that the preponderance of the evidence is in favor of a 
10 percent evaluation for hypertension.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  

There have been no systolic readings of 200 or more, and no 
diastolic readings of 110 or more.  Therefore, the disability 
does not meet, or approximate the criteria for a 20 percent 
rating.  38 C.F.R. § 4.7 (2004).

II.  Entitlement to an effective date earlier than October 1, 
2002, for the grant of service connection for coronary artery 
disease

Analysis

The law governing the assignment of an effective date for an 
award of disability compensation provides that the effective 
date shall be the day following the date of separation from 
active service if application therefore is received within 
one year from the date of separation.  38 U.S.C.A. §§ 
5110(a),(b) (West 2002); 38 C.F.R. § 3.400(b)(2) (2004).  
Otherwise, in cases where the application is not filed more 
than one year from release of service, the effective date 
will be the date of receipt of claim, or the date entitlement 
arose, whichever is later.  Id.

In the instant case, the RO assigned October 1, 2002, as the 
effective date of the award of disability compensation for 
the veteran's service-connected coronary artery disease since 
it was the date of receipt of the veteran's claim.  There is 
no evidence of an earlier claim for service connection.  
Since the effective date for service-connection for heart 
disability can be no earlier than the date of receipt of the 
claim, October 1, 2002, is the proper effective date.  See 38 
C.F.R. § 3.400.

The veteran asserts that the proper effective date for the 
grant of service connection is September 29, 1989.  On that 
date, the veteran's representative submitted an informal 
claim for "an increased compensable rating for [the 
veteran's] service connected skin condition and for his 
service connected hypertension."  Under 38 C.F.R. § 3.155 
(2004), an informal claim must identify the benefit sought.  
The September 1989 informal claim made no mention of service 
connection for additional disability.  It cannot, therefore, 
be construed as identifying a claim for service connection. 

The Board finds that the claim for an effective date earlier 
than October 1, 2002, for the award of service connection for 
coronary artery disease must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit of the doubt doctrine; however, as the preponderance 
of the evidence is against the veteran's claim, that doctrine 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 
Vet. App. at 55-57. 


ORDER

Entitlement to a 10 percent evaluation for hypertension is 
granted.

Entitlement to an effective date earlier than October 1, 
2002, for the grant of service connection for coronary artery 
disease is denied.



	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



